      Case 2:18-cv-01850-KJM-AC Document 42 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES FAULTRY,                                   No. 2:18-cv-1850 KJM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    J. SAECHAO, et al.,
15                         Defendants.
16

17           Plaintiff is a state prisoner incarcerated at California State Prison Sacramento under the

18   authority of the California Department of Corrections and Rehabilitation. Plaintiff proceeds pro

19   se with this civil rights action filed pursuant to 42 U.S.C. § 1983 on claims of excessive force and

20   retaliation against sole remaining defendant Correctional Officer J. Saechao. Following the

21   district judge’s order filed October 1, 2020, see ECF No. 40, the parties must now prepare this

22   case for trial notwithstanding any delays attributable to the ongoing COVID-19 health crisis.

23   This order (1) directs the parties to cooperate in the preparation of a Joint Pretrial Statement,

24   which shall be filed by defendant’s counsel, and (2) schedules a status conference before the

25   district judge to set the trial date.

26   ////

27   ////

28   ////
     Case 2:18-cv-01850-KJM-AC Document 42 Filed 10/06/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The parties shall cooperate in the preparation of a Joint Pretrial Statement that provides
 3   the estimated length of trial and fully addresses each of the matters set forth in Local Rule 281(b)
 4   (no exhibits shall be provided at this time);
 5          2. Defendants’ counsel shall file and serve the parties’ Joint Pretrial Statement on or
 6   before Friday, November 20, 2020; and
 7          3. A “status conference re: trial setting” shall be held before Chief District Judge
 8   Kimberly J. Mueller on Friday, February 12, 2021, at 10:00 AM.
 9          IT IS SO ORDERED.
10   DATED: October 5, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
